By the Court.
Without expressing any opinion as to the sufficiency of the statement of demand, the court reverse the judgment below for the sixth reason filed. It is apparent, that there was an honest agreement between the parties, that the cause should be adjourned, and yet the plaintiff below Avithout notice to the defendant and in Adolation of this agreement, proceeded to trial, and obtained judgment in his absence. Whether the agreement was precedent or subsequent, can make no difference, the defendant has been injured by the want of good faith on the part of the plaintiff, and this court will not sustain a judgment under such circumstances. This court has in several cases reversed judgments, obtained by fraud or surprise.
Judgment reversed.
Cited in Silvers & Brittin ads. Reynolds, 2 Harr. 278.